FRANKLIN ALTERNATIVE STRATEGIES FUNDS One Franklin Parkway San Mateo, California 94403-1906 FRANKLIN TEMPLETON DISTRIBUTORS, INC. One Franklin Parkway San Mateo, California 94403-1906 October 2, 2013 Via EDGAR Transmission Karen Rossotto, Senior Counsel U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re:Franklin Alternative Strategies Funds Registration Statement on Form N-1A filed on 6/28/13 (Acc. No. 0001137439-13-000225) (File Numbers: 811-22641 and 333-189667) Request for Acceleration Dear Ms. Rossotto: On behalf of Franklin Alternative Strategies Funds and its principal underwriter, Franklin Templeton Distributors, Inc., pursuant to the requirements of Rule 461 under the Securities Act of 1933, we respectfully request that the effectiveness of the above-mentioned Registration Statement, as amended by Pre-Effective Amendment No. 3, filed on October 2, 2013 (Accession number 0001450791-13-000328), be accelerated to Friday, October 4, 2013, or as soon as practicable thereafter. Thank you for your prompt attention to the request for acceleration.Please contact Kristin H. Ives at (215) 564-8037 if you have any questions or need further information. /s/ Steven J. Gray/s/ Steven J. Gray Steven J. GraySteven J. Gray Secretary and Vice President Vice President Franklin Alternative Strategies FundsFranklin Templeton Distributors, Inc. cc:Kristin H. Ives
